Name: COMMISSION REGULATION (EC) No 2872/95 of 13 December 1995 fixing the maximum export refund for white sugar for the 20th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1813/95
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 No L 301 /8 EN Official Journal of the European Communities 14. 12. 95 COMMISSION REGULATION (EC) No 2872/95 of 13 December 1995 fixing the maximum export refund for white sugar for the 20th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1813/95 this prohibition does not apply in certain situations as comprehensively listed in Articles 2, 4, 5 and 7 thereof and in Council Regulation (EC) No 281 5/95 (*); whereas account should be taken of this fact when fixing the refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 1 101 /95 (2), and in particular the second subparagraph of Article 17 (5) (b) thereof, Whereas Commission Regulation (EC) No 1813/95 of 26 July 1995 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar (3), requires partial invitations to tender to be issued for the export of this sugar ; Whereas, pursuant to Article 9 (1 ) of Regulation (EC) No 1813/95 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question ; Whereas, following an examination of the tenders submitted in response to the 20th partial invitation to tender, the provisions set out in Article 1 should be adopted ; Whereas Council Regulation (EEC) No 990/93 (4), as amended by Regulation (EC) No 1380/95(0, prohibits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas Article 1 1 . For the 20th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1813/95 the maximum amount of the export refund is fixed at ECU 44,599 per 100 kilograms. 2. Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 2815/95 are observed. Article 2 This Regulation shall enter into force on 14 December 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (*) OJ No L 110, 17. 5. 1995, p. 1 . M OJ No L 175, 27. 7. 1995, p. 12. ( ¦) OJ No L 102, 28 . 4. 1993, p. 14. M OJ No L 138 , 21 . 6. 1995, p. 1 . Is) OJ No L 297, 9. 12. 1995, p. 1 .